August 22, 2008 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: Rule 17g-1 Fidelity Bond Filing for BlackRock Kelso Capital Corporation Dear Sir or Madam: Enclosed for filing, on behalf of BlackRock Kelso Capital Corporation (the “Company”), pursuant to Rule 17g-1(g) of the Investment Company Act of 1940, please find the following: (i) a copy of the executed Fidelity Bond for the Company; and (ii)a Certificate of the Secretary containing the resolutions of the Board of Directors approving the amount, type, form and coverage of the Fidelity Bond and a statement as to the period for which premiums have been paid. Very truly yours, BLACKROCK KELSO CAPITAL CORPORATION /s/ Frank D. Gordon Frank D. Gordon Chief Financial Officer, Treasurer and Secretary Enclosures Certificate of the Secretary The undersigned, Frank D. Gordon, Chief Financial Officer, Secretary and Treasurer of BlackRock Kelso Capital Corporation, a Delaware Corporation (the "Company"), does hereby certify that: 1. This certificate is being delivered to the Securities and Exchange Commission (the “SEC”) in connection with the filing of the Company’s fidelity bond (the “Bond”) pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, and the SEC is entitled to rely on this certificate for purposes of the filing. 2. The undersigned is the duly elected, qualified and acting Chief Financial Officer, Secretary and Treasurer of the Company, and has custody of the corporate records of the Company and is a proper officer to make this certification. 3. Attached hereto as Exhibit A is a copy of the resolutions approved by a majority of the directors who are not "interested persons" of the Company, approving the amount, type, form and coverage of the Bond. 4. Premiums have been paid for the period June 26, 2007 to June 26, 2008. IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed this 22nd day of August, 2008. /s/ Frank D. Gordon Frank D. Gordon Chief Financial Officer, Treasurer and Secretary EXHIBIT A Approval of Insurance and Fidelity Bond WHEREAS, it is proposed that the Company be insured against loss arising from larceny and embezzlement under an investment company asset protection bond issued by Federal
